The State of Florida, Appellant,
v.
Armando Mojena, Appellee.
No. 3D07-195.
District Court of Appeal of Florida, Third District.
Opinion filed February 6, 2008.
Bill McCollum, Attorney General, and Olga L. Villa, and Lisa Davis, Assistant Attorneys General, for appellant.
Bennett H. Brummer, Public Defender, and Robert Godfrey, Assistant Public Defender, for appellee.
Before COPE, GREEN, and RAMIREZ, JJ.
PER CURIAM.
We treat this appeal as a petition for writ of certiorari, `see State v. Springer, 965 So. 2d 270 (Fla. 5th DCA 2007), and deny the same as moot.
Not final until disposition of timely filed motion for rehearing.